Fourth Court of Appeals
                               San Antonio, Texas
                                    August 3, 2018

                                 No. 04-17-00849-CV

                                    MCJAM, INC.,
                                      Appellant

                                          v.

                             CD AUTO SERVICE, INC.,
                                    Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2015-CV-04322
                     Honorable David J. Rodriguez, Judge Presiding


                                    ORDER

    The appellee’s third unopposed motion for extension of time to file brief is hereby
GRANTED.


                                               _________________________________
                                               Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2018.


                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court